Citation Nr: 1411893	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-14 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether the overpayment of Reserve Educational Assistance Program (REAP) benefits in the amount of $6,787.99 was validly created.

2.  Entitlement to a waiver of recovery of an overpayment of REAP benefits in the amount of $6,787.99.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to May 2004 and served in the United States Army Reserve.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, wherein the Veteran was denied entitlement to a waiver of recovery of an overpayment.  

In November 2011, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

During the pendency of the appeal, the Veteran also challenged the validity of the creation of the overpayment.  The question of the validity of the creation of the overpayment or debt may be raised at any time as part of the request for waiver.  Therefore, the Board recharacterized the issues on appeal as reflected on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that, when the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision of waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  See also 38 C.F.R. § 1.911(c) (2013).  When a veteran both challenges the validity of a debt and seeks waiver of the debt, the Regional Office must first fully review the debt's validity and, if the office believes the debt to be valid, prepare a written decision fully justifying the validity of the debt.  VAOPGCPREC 6-98.

In this regard, the decision on appeal and Statement of the Case discussed the propriety of a waiver and briefly discussed that the overpayment was created due to receipt of REAP benefits that the Veteran should not have received.  The Veteran's representative contended that the Statement of the Case was inadequate as to whether the overpayment was validly created to include whether the overpayment was the result of sole VA error.  See hearing transcript.  The Veteran also expressed disagreement with the calculation of the amount of the overpayment.  In this respect, she provided a copy of bank statements and stated that she was only paid $2,800.52 during the 2009 period as opposed to the $2,932.62 listed in an internal audit that was not provided to the Veteran.  The printouts included in the claims file show that the Veteran was paid a rate of $792.60 for the time period of January 26, 2009 to May 17, 2009; however, there is no indication as to how the amount of $2,932.62 was determined.  Under these circumstances, the Board must remand the matter for consideration as to whether the overpayment was validly created, to include whether the calculated amount is correct.  As the issue of entitlement to a waiver is dependent on whether the overpayment was validly created, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).





Accordingly, the case is REMANDED for the following action:

1.  Adjudicate whether the overpayment was validly created, to include whether it was the result of sole VA error and whether the overpayment was properly calculated.  Provide a complete accounting of how the total overpayment was calculated to include consideration of the Veteran's statement that she was only paid $2,800.52 during the 2009 period.  An explanation of the reasons and bases for the decision should be prepared to include pertinent laws and regulations.  

2.  If the overpayment is found to have been properly created, to include the calculated amount, the Veteran should be provided an opportunity to submit additional evidence with respect to her request for waiver of recovery of the overpayment, including a current and complete Financial Status Report.  

3.  After the actions requested above have been completed, the Committee should review the record and reconsider the Veteran's request for a waiver.  A copy of the decision must be associated with the claims file and a copy provided to the Veteran.

4.  Following the above, the case should be returned to the Board for review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


